Per Curiam.
The commissioner of taxes, confronted with an appeal from the State Highway Board concerning alleged tax ■losses to the Town of West Rutland from a taking of land for highway purposes, dismissed the action for want of jurisdiction.
The ruling was based on 19 V.S.A. § 1873a. This statute provides in part that claims for such reimbursement shall continue in effect only until the grand list times the tax rate equals the grand list times the tax rate last preceding the date of the taking. The commissioner noted that the taking here was in 1966, and in 1967 the tax rate times the grand list exceeded that in 1966.
 This decision was made in response to a motion filed by the highway board. The decision was made without argument or hearing. The provisions of 3 V.S.A. § 809 contemplate, in a contested case, an opportunity for hearing with the right of all parties to respond and present evidence and argument on all issues involved. The requirements of this statute, part of the administrative procedure provisions, apply to this kind of hearing, since it involves an agency within the definition of 3 V.S.A. § 801(1). But these statutory mandates were not complied with in this case, and the matter must be returned for suitable proceedings as required by law.

Reversed and remanded.